 

Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to Employment Agreement (the “Amendment”) is by and between
Kaleido Biosciences, Inc. (the “Company”) and Alison Lawton (the “Employee”) and
is made effective as of July 20, 2020 (the “Effective Date”).  

WHEREAS, the Company and the Employee are parties to an Employment Agreement
dated as of January 24, 2019 (the “Employment Agreement”);

WHEREAS, the Employee has chosen to step down from her position as President and
Chief Executive Officer on the Effective Date, and resign from employment with
the Company effective December 31, 2020;

WHEREAS, the Company and the Employee wish to amend certain provisions of the
Employment Agreement pending the Employee’s resignation; and

WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Employment Agreement.  

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby accepted and acknowledged by the Company and the Employee,
the parties agree as follows:

1.Section 1(b) shall be stricken from the Employment Agreement, and replaced
with the following:

(b)Position and Duties.  The Employee resigns from her position as President and
Chief Executive Officer of the Company on the Effective Date. From the Effective
Date until December 31, 2020 (the “Resignation Date”), the Employee shall serve
as a special advisor in the Office of the CEO, and shall perform such duties as
may from time to time be prescribed by the Company’s Board of Directors or the
Office of the CEO.  During the period from January 1, 2021 through June 30,
2021, in consideration for the benefits described herein, the Employee shall
provide continued consulting services to the Company for up to five days per
month, if requested by the Company’s Board of Directors or the Office of the
CEO.  

2.A new Section 1(c), Resignation Effective December 31, 2020, shall be added to
the Employment Agreement, as follows:

(c)Resignation Effective December 31, 2020.  This Agreement, as amended, shall
terminate pursuant to the Employee’s voluntary resignation, effective December
31, 2020 (the “Resignation Date”).  Notwithstanding anything in this Amendment
or in the Employment Agreement to the contrary, the Employee agrees that (i) the
Employee’s decision to step down from her position as President and Chief
Executive Officer of the Company and agree to the terms of this Amendment, and
(ii) the termination of the Employee’s employment pursuant to this Amendment,
are voluntary and do not trigger a Good Reason condition.  

 



ACTIVE/103866192.1  

 

 



--------------------------------------------------------------------------------

 

 

3.The first sentence of Section 2(a) shall be stricken from the Employment
Agreement and replaced with the following: “The Company shall continue the
Employee’s base salary at its current rate, through the Resignation Date.”  

4.Section 2(b), Incentive Compensation, shall be stricken from the Employment
Agreement and replaced with the following:

(b)Incentive Compensation.  Subject to the Employee’s compliance with her
Employment Agreement, as amended, the Company shall pay the Employee a
short-term incentive payment for the 2020 calendar year equal to 50% of the
Employee’s base salary, to be paid on the date when the Company pays incentive
compensation to its other executives, in accordance with Company’s bonus
program.  

5.Section 2(c), Equity, shall be amended by adding the following at the end of
such Section 2(c):  “Notwithstanding anything in the Equity Documents to the
contrary, subject to the Employee’s compliance with her Employment Agreement, as
amended, the Employee shall continue to vest in the options she was granted to
purchase Common Stock in the Company, through the Resignation Date.  

6.A new Section 4(c), Resignation Effective December 31, 2020, shall be added to
the Employment Agreement, as follows:

(c)Resignation Effective December 31, 2020.  Subject to the Employee’s
compliance with her Employment Agreement, as amended, and the Employee signing a
Separation Agreement and Release and the Separation Agreement and Release
becoming irrevocable and fully effective, all within 45 days after the
Resignation Date (or such shorter time period provided in the Separation
Agreement and Release): (i) the 46,325 RSUs granted to the Employee on February
28, 2020 (with a market price at time of grant equal to $5.97) shall accelerate
and vest effective on the Resignation Date, (ii) any options to purchase Common
Stock in the Company that otherwise would have vested on or prior to June 30,
2021 had the Employee continued her employment through June 30, 2021, shall
accelerate and vest effective on the Resignation Date, and (iii) the Company
shall extend the period during which the Employee can exercise any of her vested
options to purchase Common Stock in the Company until December 31, 2022.  Any
termination or forfeiture of such equity that otherwise would have occurred on
or within 45 days after the Resignation Date will be delayed until the 45th day
after the Resignation Date (but, in the case of any option, not later than the
expiration of the term of the option) and will occur only to the extent such
equity does not vest pursuant to this Section 4(c).  You acknowledge that the
following summarizes all vested options as of the Effective Date that have not
been exercised (“Options Vested June 30, 2020”), all options that are scheduled
to vest during the period through the Resignation Date (“Addit. Options
Scheduled To Vest Thru Dec 31, 2020”), and all RSUs and options that were
subject to vesting on or prior to June 30, 2021 and will vest effective December
31, 2020, subject to the conditions identified above (Addit. Opt Sched. To Vest
from Jan 2021-June 2021 and RSU Vesting).  



ACTIVE/103866192.1  

 

 



--------------------------------------------------------------------------------

 

 

Grant Date

Name

Grant Price

ISO

NQ

RSUs Granted

Total Options

/RSU Granted

Options Vested June 30, 2020

Addit.Options Scheduled To Vest Thru Dec 31, 2020

Addit. Opt Sched. To Vest from Jan 2021-June 2021

RSU Vesting

12/6/2017

$2.22

90,090

72,410

    --

162,500

39,688

40,937

40,938

    --

8/16/2018

$10.28

19,454

798,494

    --

817,948

357,853

102,244

102,244

    --

2/27/2019

$15.00

6,666

143,334

    --

150,000

46,875

18,750

18,750

    --

11/15/2019

$6.56

150,000

 

    --

150,000

    --

37,500

18,750

    --

4/15/2020

$6.00

118,500

 

    --

118,500

    --

    --

29,625

    --

2/28/20

 

 

 

46,325

46,325

    --

    --

    --

46,325

 

The exercise of any such options/RSUs shall be subject to the terms of the
applicable option/RSU grant agreement, and the Company’s equity plan, except as
revised herein.  This section is not intended to modify in any respect the
rights to which you would otherwise be entitled if you were not to agree to this
Amendment or the terms governing your equity.  The above summary is set forth
solely to confirm certain information concerning your equity in the Company.

7.All other provisions of the Employment Agreement, including without limitation
the Restrictive Covenant Agreement, shall remain in full force and effect
according to their respective terms, and nothing contained herein shall be
deemed a waiver of any right or abrogation of any obligation otherwise existing
under the Employment Agreement except to the extent specifically provided for
herein.

8.The validity, interpretation, construction and performance of this Amendment
and the Employment Agreement, as amended herein, shall be governed by the laws
of the Commonwealth of Massachusetts, without regard to the conflicts of law
principles.  

REMAINDER OF PAGE IS BLANK



ACTIVE/103866192.1  

 

 



--------------------------------------------------------------------------------

 

9.This Amendment may be executed in separate counterparts.  When both
counterparts are signed, they shall be treated together as one and the same
document.  PDF copies of signed counterparts shall be equally effective as
originals.

IN WITNESS WHEREOF, the parties have executed this Amendment effective on the
Effective Date.

 

KALEIDO BIOSCIENCES, INC.

By:

/s/ Jerald Korn

Name:

Jerald Korn

Title:

General Counsel

 

EMPLOYEE:

/s/ Alison Lawton

Alison Lawton

 



ACTIVE/103866192.1  

 

 

